DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 6/12/2019 for application number 16/439,593. The Office acknowledges receipt of the following: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-20 are presented for examination.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-11, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. First, for step (1) of the patent subject matter eligibility analysis (see MPEP 2106) the independent claims 1, 19, and 20 are directed to the statutory categories of a process, machine, and manufacture, respectively. Next, for step (2A, prong 1), the claim(s) recite(s) “forming a point indicating a first student and a point indicating a second student in a first Euclidean space by using score data of the first student and score data of the second student; comparing a student reference distance calculated based on the similarity between learning related data of the first student and learning related data of the second student with a student absolute distance between the point of the first student and the point of the second student in the first Euclidean space; and recommending content related to the second student to a terminal of the first student if the 

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  Transitory propagating signals are non-statutory subject matter.  In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).  See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites, “the recommending of the content related to the second student to the terminal of the first student comprises: forming a point indicating a first question and a point indicating a second question in a second Euclidean space by using the score data of the first student and the score data of the second student if the content related to the second student does not exist.” Claim 12 thus says the step of recommending content related to the second student further comprises performing a step if the content doesn’t exist. Given that content exists and was recommended in claim 1, the limitations in claim 12 should never happen because they are conditional on the content not existing. It is unclear to the Examiner how claim 12 is meant to further limit the recommending step from claim 1.
Claim 12 further recites, “recommending the second question to the terminal of the first student if a question absolute distance between the point of the first question and the point of the second question in the second Euclidean space is equal to or less than a question reference distance, wherein the second Euclidean space is comprised of a plurality of axes indicating students, respectively, the second question is a question not provided to the terminal of the first student.” It is unclear how the second question can be both recommended to the terminal of the first student and further not be provided to the terminal of the first student.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-7, 10, 12-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (Pub. No. 2019/0347953) in view of German et al. (Pub. No. 2010/0159432).

In reference to claim 1, Won teaches a similarity-based question recommendation method performed by a computing device, the method comprising: … using score data of the first student and score data of the second student; comparing [a similarity] calculated based on the similarity between learning related data of the first student and learning related data of the second student … (question score data of first student is compared to other users to determine similarity, para. 0075-79); and recommending content related to the second student to a terminal of the first student (if two students are similar, the first student can be presented with a question that the second student typically provides an incorrect answer to, para. 0133-36).
However, Won does not teach forming a point indicating a first student and a point indicating a second student in a first Euclidean space by using score data of the first student and score data of the second student; student reference distance with a student absolute distance between the point of the first student and the point of the second student in the first Euclidean space; if the student absolute distance is equal to or less than the student reference distance, wherein the first Euclidean space is comprised of a plurality of axes corresponding to one or more questions, respectively.
German teaches forming a point indicating a first student and a point indicating a second student in a first Euclidean space by using score data of the first student and score data of the second student (points between two students, para. 0048); student reference distance with a student absolute distance between the point of the first student and the point of the second student in the first Euclidean space (absolute distance calculated, and a selected threshold based on clustering constraints is calculated, para. 0048, the selected threshold based on clustering constraints is in turn based on the ; if the student absolute distance is equal to or less than the student reference distance (students are similar if they are within the selected threshold, para. 0048), wherein the first Euclidean space is comprised of a plurality of axes corresponding to one or more questions, respectively (axes correspond to student attributes, the attributes include assessment data, para. 0048, 0038, 0074).
It would have been obvious to one of ordinary skill in art, having the teachings of Won and German before the earliest effective filing date, to modify the similarity determination as disclosed by Won to include the Euclidean distance as taught by German.
One of ordinary skill in the art would have been motivated to modify the similarity determination of Won to include the Euclidean distance of German because it would help better determine similarities between students (German, para. 0003-05). 
In reference to claim 2, Won teaches the method of claim 1, wherein the content related to the second student is a question provided to a terminal of the second student (content is question, para. 0133-36).
In reference to claim 4, Won teaches the method of claim 1, wherein the recommending of the content related to the second student to the terminal of the first student comprises: providing content presented to the terminal of the second student as content requiring additional learning to the terminal of the first student (content provided is a question that the second user got wrong, and is predicted to require additional learning on the part of the first user, para. 0133-36).
In reference to claim 6, Won teaches the method of claim 1, wherein each [factor] corresponds to a plurality of questions, and a plurality questions corresponding to one [factor] are selected based on attributes irrelevant to content of the questions (factors can be based on responses to a plurality of questions and not be dependent on the question content, like a process score of how questions are solved, and correct rate score, para. 0078).

German each axis of the first Euclidean space; a plurality questions corresponding to one axis (para. 0196).
It would have been obvious to one of ordinary skill in art, having the teachings of Won and German before the earliest effective filing date, to modify the similarity determination as disclosed by Won to include the Euclidean distance as taught by German.
One of ordinary skill in the art would have been motivated to modify the similarity determination of Won to include the Euclidean distance of German because it would help better determine similarities between students (German, para. 0003-05). 
In reference to claim 7, Won teaches the method of claim 1, wherein the learning related data is the time taken to input an answer after a question is displayed on a terminal (time taken to answer question, para. 0069, 0079).
In reference to claim 10, German teaches the method of claim 1, wherein the student reference distance is calculated to be shorter as the similarity between the learning related data of the first student and the learning related data of the second student is higher (the selected threshold, which is the reference distance, is dependent on the clustering constraints that can specify, for example, a max number of students in a cluster, homogeneity of the cluster, etc., para. 0046-48, 0051-61, thus as users are more similar and clustered closer together, the threshold will be shorter).
In reference to claim 12, Won and German teach (please see the 112(b) rejection above – the scope of this claim is not clear to the Examiner) the method of claim 1, wherein the recommending of the content related to the second student to the terminal of the first student comprises: forming a point indicating a first question and a point indicating a second question in a second Euclidean space by using the score data of the first student and the score data of the second student if the content related to the second student does not exist (Won teaches determining a similarity between questions, para. 0124-0133, and German teaches Euclidean distance calculation, para. 0048, 0038, 0074); and recommending the second question to the terminal of the first student if a question absolute distance between the point of the first question and the point of the second question in the second Euclidean space is equal to or less than a question reference distance, wherein the second Euclidean space is comprised of a plurality of axes indicating students, respectively, the second question is a question not provided to the terminal of the first student, and the first question is a question provided to the terminal of the first student (again, see the 112(b) rejection above. Won teaches recommending different questions based on their similarity relative to students’ learning data, para. 0124-0133, and German teaches a threshold Euclidean distance, para. 0048, 0038, 0074).
In reference to claim 13, Won teaches the method of claim 12, wherein the recommending of the second question to the terminal of the first student comprises: recommending the second question to the terminal of the first student only when an answer input to the terminal of the first student for the first question is incorrect (if first student gets answer wrong for a first question, second question can be presented to help improve weakness, para. 0133-36).
In reference to claim 14, Won teaches the method of claim 12, wherein the recommending of the second question to the terminal of the first student comprises: recommending the second question to the first student only when a level of difficulty of the second question is higher than that of the first question (questions can be more difficult, para. 0134-36).
In reference to claim 15, Won and German teach the method of claim 12, wherein the question reference distance is calculated based on the similarity between question related data of the first question and question related data of the second question
In reference to claim 17, Won teaches the method of claim 15, wherein the question related data is the time taken to input an answer after each of the first question and the second question is displayed on a terminal (time taken to answer question, para. 0069, 0079).
In reference to claim 18, German teaches the method of claim 15, wherein coordinate axes of the first Euclidean space are clustered based on the question reference distance (reference distance is a  clustering constraints that can cluster in Euclidean space, para. 0046-48, 0051-61).

In reference to claim 19, Won teaches a question recommendation server comprising: a processor; a network interface; a memory; and a computer program which is loaded into the memory and executed by the processor, wherein the computer program comprises (para. 0052): an instruction for … using score data of the first student and score data of the second student, … ; an instruction for comparing [a similarity] calculated based on the similarity between learning related data of the first student and learning related data of the second student … (question score data of first student is compared to other users to determine similarity, para. 0075-79); and an instruction for recommending content related to the second student to a terminal of the first student … (if two students are similar, the first student can be presented with a question that the second student typically provides an incorrect answer to, para. 0133-36).
However, Won does not teach forming a point indicating a first student and a point indicating a second student in a first Euclidean space; wherein the first Euclidean space is comprised of a plurality of axes corresponding to one or more questions, respectively, and a student reference distance; with a student absolute distance between the point of the first student and the point of the second student in the first Euclidean space; if the student absolute distance is equal to or less than the student reference distance.
 forming a point indicating a first student and a point indicating a second student in a first Euclidean space (points between two students, para. 0048); wherein the first Euclidean space is comprised of a plurality of axes corresponding to one or more questions (axes correspond to student attributes, the attributes include assessment data, para. 0048, 0038, 0074), respectively, and a student reference distance; with a student absolute distance between the point of the first student and the point of the second student in the first Euclidean space (absolute distance calculated, and a selected threshold based on clustering constraints is calculated, para. 0048, the selected threshold based on clustering constraints is in turn based on the similarity between students, para. 0052); if the student absolute distance is equal to or less than the student reference distance (students are similar if they are within the selected threshold, para. 0048).
It would have been obvious to one of ordinary skill in art, having the teachings of Won and German before the earliest effective filing date, to modify the similarity determination as disclosed by Won to include the Euclidean distance as taught by German.
One of ordinary skill in the art would have been motivated to modify the similarity determination of Won to include the Euclidean distance of German because it would help better determine similarities between students (German, para. 0003-05). 
In reference to claim 20, Won teaches a computer program coupled to a computing device and stored in a computer-readable recording medium to execute: an operation of (para. 0052): an operation for … using score data of the first student and score data of the second student, … ; an operation for comparing [a similarity] calculated based on the similarity between learning related data of the first student and learning related data of the second student … (question score data of first student is compared to other users to determine similarity, para. 0075-79); and an operation for recommending content related to the second student to a terminal of the first student … (if two 
However, Won does not teach forming a point indicating a first student and a point indicating a second student in a first Euclidean space; wherein the first Euclidean space is comprised of a plurality of axes corresponding to one or more questions, respectively, and a student reference distance; with a student absolute distance between the point of the first student and the point of the second student in the first Euclidean space; if the student absolute distance is equal to or less than the student reference distance.
German teaches forming a point indicating a first student and a point indicating a second student in a first Euclidean space (points between two students, para. 0048); wherein the first Euclidean space is comprised of a plurality of axes corresponding to one or more questions (axes correspond to student attributes, the attributes include assessment data, para. 0048, 0038, 0074), respectively, and a student reference distance; with a student absolute distance between the point of the first student and the point of the second student in the first Euclidean space (absolute distance calculated, and a selected threshold based on clustering constraints is calculated, para. 0048, the selected threshold based on clustering constraints is in turn based on the similarity between students, para. 0052); if the student absolute distance is equal to or less than the student reference distance (students are similar if they are within the selected threshold, para. 0048).
It would have been obvious to one of ordinary skill in art, having the teachings of Won and German before the earliest effective filing date, to modify the similarity determination as disclosed by Won to include the Euclidean distance as taught by German.
One of ordinary skill in the art would have been motivated to modify the similarity determination of Won to include the Euclidean distance of German because it would help better determine similarities between students (German, para. 0003-05). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (Pub. No. 2019/0347953) in view of German et al. (Pub. No. 2010/0159432) as applied to claim 1 above, and in further view of Aleem et al. (Pub. No. 2019/0318644).

In reference to claim 3, Won and German do not teach the method of claim 2, wherein the recommending of the content related to the second student to the terminal of the first student comprises: providing question content to which a review check signal has been input from the terminal of the second student to the terminal of the first student.
Aleem teaches the method of claim 2, wherein the recommending of the content related to the second student to the terminal of the first student comprises: providing question content to which a review check signal has been input from the terminal of the second student to the terminal of the first student (bookmarked areas of content can be shared with other users, para. 0074).
It would have been obvious to one of ordinary skill in art, having the teachings of Won, German, and Aleem before the earliest effective filing date, to modify the question as disclosed by Won to include the bookmark as taught by Aleem.
One of ordinary skill in the art would have been motivated to modify the question of Won to include the bookmark of Aleem because it can make relevant content more accessible (Aleem, para. 0074). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (Pub. No. 2019/0347953) in view of German et al. (Pub. No. 2010/0159432) as applied to claim 1 above, and in further view of Kim et al. (Pub. No. 2015/0074553).

In reference to claim 5, Won and German do not teach the method of claim 1, wherein the recommending of the content related to the second student to the terminal of the first student comprises: providing question solving process data input to the terminal of the second student to the terminal of the first student.
Kim teaches the method of claim 1, wherein the recommending of the content related to the second student to the terminal of the first student comprises: providing question solving process data input to the terminal of the second student to the terminal of the first student (question solution process data can be shared, para. 0063, 97). 
It would have been obvious to one of ordinary skill in art, having the teachings of Won, German, and Kim before the earliest effective filing date, to modify the content as disclosed by Won to include the solution as taught by Kim.
One of ordinary skill in the art would have been motivated to modify the content of Won to include the solution of Kim because it would help users learn how to solve questions. 

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (Pub. No. 2019/0347953) in view of German et al. (Pub. No. 2010/0159432) as applied to claim 1 above, and in further view of Kompella et al. (Pub. No. 2017/0243500).

In reference to claim 8, Won and German do not teach the method of claim 1, wherein the learning related data is data about the order of keywords in an essay answer to a question.
Kompella teaches the method of claim 1, wherein the learning related data is data about the order of keywords in an essay answer to a question (order of keywords, para. 0009). 

One of ordinary skill in the art would have been motivated to modify the data of Won to include the keyword order of Kompella because it would allow Won to evaluate essay answers.
In reference to claim 16, Won and German do not teach the method of claim 15, wherein the question related data is data about the order of keywords in an essay answer to a question.
Kompella teaches the method of claim 15, wherein the question related data is data about the order of keywords in an essay answer to a question (order of keywords, para. 0009). 
It would have been obvious to one of ordinary skill in art, having the teachings of Won, German, and Kim before the earliest effective filing date, to modify the data as disclosed by Won to include the keyword order as taught by Kompella.
One of ordinary skill in the art would have been motivated to modify the data of Won to include the keyword order of Kompella because it would allow Won to evaluate essay answers.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (Pub. No. 2019/0347953) in view of German et al. (Pub. No. 2010/0159432) as applied to claim 1 above, and in further view of Lofthus et al. (Pub. No. 2010/0227306).

In reference to claim 9, Won and German do not teach the method of claim 1, wherein the student reference distance is calculated to be longer as the similarity between the learning related data of the first student and the learning related data of the second student is higher.
Lofthus teaches the method of claim 1, wherein the student reference distance is calculated to be longer as the similarity between the learning related data of the first student and the learning related data of the second student is higher (heterogeneous groups are formed, such that more dissimilar users are “closer,” para. 0074-75, 0083).
It would have been obvious to one of ordinary skill in art, having the teachings of Won, German, and Lofthus before the earliest effective filing date, to modify the clustering as disclosed by German to include the heterogeneous clustering as taught by Lofthus.
One of ordinary skill in the art would have been motivated to modify the clustering of German to include the heterogeneous clustering of Lofthus because it can help group students with complementary skills (Lofthus, para. 0099).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (Pub. No. 2019/0347953) in view of German et al. (Pub. No. 2010/0159432) as applied to claim 1 above, and in further view of Gotz et al. (Pub. No. 2014/0095184).

In reference to claim 11, Won and German do not teach the method of claim 1, wherein the recommending of the content related to the second student to the terminal of the first student comprises: forming students corresponding to points formed in the first Euclidean space as a level group if the points are concentrated within an area of a predetermined range.
German teaches the method of claim 1, wherein the recommending of the content related to the second student to the terminal of the first student comprises: forming students corresponding to points formed in the first Euclidean space as a level group if the points are concentrated within an area of a predetermined range (Students can be clustered together if they are within a predetermined range, para. 0046-48, 0051-61).
However, Won and German do not teach measuring a group absolute distance between level groups to recommend content between nearest groups.
measuring a group absolute distance between level groups to recommend content between nearest groups (closest pairs of clusters are merged, para. 0037, which in Won and German would cause content to be recommended between the groups).
It would have been obvious to one of ordinary skill in art, having the teachings of Won, German, and Gotz before the earliest effective filing date, to modify the clusters as disclosed by German to include the merging as taught by Gotz.
One of ordinary skill in the art would have been motivated to modify the clusters of German to include the merging of Gotz because it can reduce a number of clusters (Gotz, para. 0037). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martin and Srinivas, both of which teach clustering students, and Sirikayon (see attached NPL) which teaches Euclidean clustering of students. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ANDREW T CHIUSANO/Examiner, Art Unit 2174